SEC File Nos. 002-10760 811-00032 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 94 (X) and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 37 (X) FUNDAMENTAL INVESTORS, INC. (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120-7650 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(415) 421-9360 Patrick F. Quan Secretary Fundamental Investors, Inc. P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120-7650 (Name and Address of Agent for Service) Copy to: Michael Glazer Paul, Hastings, Janofsky & Walker, LLP 515 South Flower Street Los Angeles, California 90071-2228 (Counsel for the Registrant) Approximate date of proposed public offering: [X] It is proposed that this filing will become effective on March 1, 2008 pursuant to paragraph (b) of Rule 485. [Logo - American Funds/(R)/] The right choice for the long term/(R)/ Fundamental Investors/SM/ PROSPECTUS March 1, 2008 TABLE OF CONTENTS 1 Risk/Return summary 5 Fees and expenses of the fund 7 Investment objective, strategies and risks 11 Management and organization 14 Shareholder information 15 Choosing a share class 17 Purchase and exchange of shares 22 Sales charges 25 Sales charge reductions and waivers 27 Rollovers from retirement plans to IRAs 28 Plans of distribution 28 Other compensation to dealers 29 How to sell shares 31 Distributions and taxes 32 Financial highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. [This page intentionally left blank for this filing] Risk/Return summary The fund seeks to make your investment grow and provide you with income over time by investing primarily in common stocks of large, established companies that offer growth potential at reasonable prices. The fund may also invest significantly in securities of issuers domiciled outside the United States.
